ON APPLICATION FOR REHEARING
CIACCIO, Judge.
We granted appellant the Plaquemines Parish Notarial Commission’s application for rehearing in this matter to consider whether our original decision rendered on May 15, 1990 should be modified or reversed.
Our original opinion of May 15, 1990 affirmed the judgment of the trial court, Honorable Michael E. Kirby presiding, that ordered the Plaquemines Parish Notarial Commission to provide petitioner various notarial exams, including his own, and certain records relevant to the Commission’s grading procedure. On May 29, 1990, subsequent to our original decision, Judge Kirby and the other judge of the 25th Judicial District Court, sitting en banc, amended their local rules to prohibit applicants for the notarial examination from reviewing their examination papers.
Although the district court has the authority to amend its rules governing the *456operation of the Plaquemines Parish Notarial Commission it cannot give the amended rules retroactive effect insofar as it applies to our judgment of May 15, 1990. The petitioner had obtained a judgment in the trial court, which we affirmed, granting him free and unrestricted access to his own notarial examination taken on December 12, 1988. The amendment of the local rules comes too late to justify a reversal of that order.
We find that petitioner is entitled to obtain a copy of his December 12, 1988 notarial examination for his review and to serve as the basis for any further legal action he may desire to pursue should he be aggrieved because of the grading of his examination.
Accordingly, we affirm the trial court judgment insofar as it ordered the Plaque-mines Parish Notarial Commission to provide petitioner with free and unrestricted access to his own notarial examination taken on December 12, 1988. We reverse and vacate the trial court judgment in all other respects.
AMENDED IN PART, AS AMENDED AFFIRMED, REVERSED AND VACATED IN PART.